                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 MEMPHIS A. PHILIP RANDOLPH
 INSTITUTE, et al.,

                Plaintiffs,                           Civil No. 3:20-cv-0374

 v.                                                   JUDGE RICHARDSON
                                                      MAGISTRATE JUDGE FRENSLEY
 TRE HARGETT, et al.,

                Defendants.


 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTIONS TO STAY (DKT. NO. 83)
                AND FOR RECONSIDERATION (DKT. NO. 87)

       In advance of Tennessee’s August 6, 2020 primary election, the Davidson County

Chancery Court determined that every voter in the state would be eligible to vote by mail except

for first-time voters—like Plaintiff Tennessee State Chapter of the NAACP’s (“Tennessee

NAACP”) member Corey Sweet—who registered to vote for the first time by mail or online.

Tennessee NAACP therefore sued to enjoin enforcement of Tennessee Code § 2-2-115(b)(7) (the

“First-Time Voter Restriction” or “the law”), on behalf of all of its members, including Mr. Sweet,

who were harmed by the law. When the August election came, Mr. Sweet did not vote because he

could not vote by mail under the law, but also did not feel like he could safely vote in person. Soon

thereafter—on September 9, 2020—this Court preliminarily enjoined the First-Time Voter

Restriction insofar as it requires that those who registered to vote in Tennessee by mail or online

to “appear in person to vote in the first election the person votes in after such registration becomes

effective.”




                                                  1

   Case 3:20-cv-00374 Document 92 Filed 09/15/20 Page 1 of 18 PageID #: 2692
         Mr. Sweet is not a plaintiff in this litigation, nor is he otherwise participating in it except

to the extent that he was identified as an exemplar member of Plaintiff Tennessee NAACP who

was harmed by the First-Time Voter Restriction. Nevertheless, Defendants now argue that,

because Mr. Sweet’s personal circumstances have changed such that he may not be eligible to vote

by mail in November, Tennessee NAACP is deprived of standing to sue on behalf of all its

members. On that basis, Defendants request that the Court stay and reconsider its order enjoining

the First-Time Voter Restriction. See Dkt. Nos. 83, 87. Both of these motions, which are jointly

addressed here, should be denied. This Court’s well-reasoned decision need not be disturbed

simply because Mr. Sweet—a non-party to this litigation—is not presently an absentee-eligible

voter.

         First, the Sixth Circuit’s law is settled that standing is determined at the commencement of

the action and cannot be eliminated by subsequent events. Moreover, loss of standing for an

individual member who an organizational plaintiff identified as an exemplar of one of its members

harmed by the law does not render the case moot, nor does it deprive the organization of its ability

to represent the interests of all of its other affected members. Because there is no dispute here that

Tennessee NAACP—through at least Mr. Sweet—had standing to sue at the commencement of

this action, there need be no further inquiry. Indeed, as this Court expressly recognized, “Because

Plaintiffs seek only declaratory and injunctive relief, the individual members of the NAACP

(including Sweet) are not required to participate herein.” See Op. at 22.

         Second, and in any event, Mr. Sweet retains his standing to sue. He has already been injured

because the First-Time Voter Restriction stopped him from voting in August. He stands to be

injured going forward, because the First-Time Voter Restriction will prohibit him from voting by




                                                   2

   Case 3:20-cv-00374 Document 92 Filed 09/15/20 Page 2 of 18 PageID #: 2693
absentee ballot if he meets the eligibility requirements between now and October 27, the last day

for applying to vote absentee.

       Third, even were Mr. Sweet’s changed circumstances sufficient to bring Tennessee

NAACP’s standing into question, neither stay nor reconsideration of the Court’s injunction, nor

dismissal of the action altogether, would be appropriate because this case falls squarely within the

“capable of repetition, yet evading review” exception to the mootness doctrine. The very nature of

this claim depends on circumstances that come and go, i.e., whether people fall under one of the

excuses to vote absentee, and beyond that, whether they remain first-time voters at all. Often these

circumstances change close to Election Day—Tennessee permits applications for absentee ballots

until 7 days before Election Day—and, for some first-time voters who would seek to bring a claim,

such circumstances will disappear altogether if they ultimately choose to exercise their right to

vote in person rather than sacrifice the right to vote altogether. It would therefore be untenable to

require that only voters who were eligible to vote absentee up to and through every election day

that passes during the pendency of a litigation, and who also remain first-time voters, could support

associational standing of an organization with many affected members whose identity will

necessarily change with each passing week and each passing election. It would require plaintiff

organizations like the Tennessee NAACP to continually scour their membership to determine

which of their members have been disqualified or newly qualified to vote absentee, and to notify

the court each time a change in circumstance occurred (whether because the voter became

ineligible or newly eligible to vote absentee, or because they lost their status as a first-time voter

by exercising their right to vote).1 Standing and the maintenance of a case or controversy would



1
 While Plaintiffs maintain that such re-establishing of affected members is not necessary, Plaintiff
Free Hearts has identified an impacted member that further cements Plaintiffs’ standing. This
member is currently incarcerated pending a trial set after the November election, turned 18 while
                                                  3

    Case 3:20-cv-00374 Document 92 Filed 09/15/20 Page 3 of 18 PageID #: 2694
thus constantly be in jeopardy under Defendants’ theory of standing. Common sense and case law

reject that outcome, and so should this Court.

       Finally, Defendants base their Motion to Stay on the sole fact that Plaintiffs filed the

original Sweet Declaration with its reply papers in connection with the Motion for Preliminary

Injunction. Nowhere do Defendants explain why they waited more than two months—and, then,

only after they lost—to raise this issue. If Defendants believed the filing of the declaration was

improper, they could have filed a motion to strike. This Court was well aware that the declaration

was filed with Plaintiffs’ reply and exercised its discretion reasonably to admit it. Such admission

was wholly proper, and indeed, a stay would be prejudicial to the thousands of voters—including

other members of the Organizational Plaintiffs—who will be deprived of the ability to vote

absentee this November, despite being otherwise eligible to do so.

                                          ARGUMENT

I. The Motion to Reconsider Should Be Denied.

       Defendants’ Motion to Reconsider is based on three faulty legal and factual premises. First,

that Mr. Sweet’s changed circumstance deprived him of standing after this suit was filed, and thus

retroactively impacts Tennessee NAACP’s standing to maintain this action and obtain injunctive

relief on behalf of its other members. Second, that Mr. Sweet’s standing today is contingent on his

being irrevocably eligible for and committed to absentee voting in November, and necessarily, in



incarcerated and therefore has no choice but to register by mail, and therefore will not be permitted
to vote at all unless the First-Time Voter Restriction remains suspended. Decl. of Dawn Harrington
at ¶¶ 2–6. Plaintiffs submit this declaration, and another declaration of an affected Tennessee voter
Joy Greenwalt, to further demonstrate that Plaintiff organizations maintain standing; that their
claims are capable of repetition, but evading review, in support of their opposition to Defendants’
Motion to Reconsider; and to demonstrate the public interest in support of their opposition to
Defendants’ Motion for Stay. Although leave is not required for that purpose, in order to avoid
any suggestion that Plaintiffs are improperly adding evidence to the record, Plaintiffs have filed a
motion for leave to submit these declarations in support of this opposition.
                                                 4

   Case 3:20-cv-00374 Document 92 Filed 09/15/20 Page 4 of 18 PageID #: 2695
any subsequent election that follows during the pendency of this litigation. And third, the oft-

misstated assertion that Mr. Sweet “can no longer vote absentee.” Dkt. No. 88 at 2.

       In short order, these faulty premises fail to support Defendants’ motions for

reconsideration. First, as a matter of settled law in this Circuit, even if Mr. Sweet no longer

possesses standing, that the Tennessee NAACP had standing when this suit was filed—through

members like Mr. Sweet—is sufficient for this Court to maintain jurisdiction over the action and

provide injunctive relief. Second, in any event, Mr. Sweet’s actual eligibility to vote absentee

through each and every Election Day that passes during the pendency of this litigation is not an

essential element of his standing to sue (and he continues to maintain such standing nevertheless).

Third, even if Mr. Sweet is currently not an otherwise absentee-eligible first-time voter, thousands

of other similarly situated voters (including members of Tennessee NAACP and other Plaintiff

groups) are or may yet be eligible to vote absentee in November, rendering Tennessee NAACP’s

claim one that is capable of repetition, yet evading review, further necessitating this Court’s

maintaining jurisdiction and providing injunctive relief.

   A. Having Had Standing When This Suit Commenced, the Tennessee NAACP Maintains
      Standing Throughout the Case.

       Standing is assessed “as of the time a suit is filed.” Clapper v. Amnesty Int’l USA, 568 U.S.

398, 426 (2013); see also Cleveland Branch, N.A.A.C.P. v. City of Parma, OH, 263 F.3d 513, 526

(6th Cir. 2001) (“[T]he court must determine whether standing exists at the time of the filing of

the complaint only”). As the Court correctly found, Tennessee NAACP had standing to pursue the

first-time voter claim when the suit was filed and properly identified at least one affected voter,

Mr. Sweet. See Op. at 19–22. Defendants do not argue otherwise. Rather, Defendants argue (1)

that sometime after the filing of this litigation, Mr. Sweet—and thus, Tennessee NAACP—was

deprived of standing to sue because “Mr. Sweet was able to vote in-person in the August primary,”

                                                 5

   Case 3:20-cv-00374 Document 92 Filed 09/15/20 Page 5 of 18 PageID #: 2696
meaning his injury was not concrete as to that election, Dkt. No. 88 at 3; and (2) that since the

commencement of this litigation, “Mr. Sweet can no longer vote absentee” in the November

general election, id. at 2. Neither argument disputes that Mr. Sweet—and therefore Tennessee

NAACP—had standing to sue at the commencement of this litigation and thus, both are foreclosed

by settled law.

       As to the August election, there is no dispute that at the commencement of the litigation,

Mr. Sweet was a first-time voter who was otherwise eligible to vote absentee. See Fisher v.

Hargett, No. 20-0435-III (Davidson Cnty. Chancery Ct. June 4, 2020) (conferring eligibility to

vote absentee to all Tennessee voters fearing COVID-19), reversed in part 604 S.W. 3d 381 (Tenn.

2020) (maintaining the trial court’s injunction for the August 6, 2020 election). Mr. Sweet,

however, could not vote absentee despite his eligibility to do so because of the First-Time Voter

Restriction. Thus, Mr. Sweet—and so, Tennessee NAACP—had standing to sue at the

commencement of the litigation. See Tennessee Republican Party v. Sec. & Exch. Comm’n, 863

F.3d 507, 520 (6th Cir. 2017) (to establish standing, an organization plaintiff must establish that

“at least one identified member had suffered or would suffer harm” by “nam[ing] the individuals

who were harmed.” (emphases added)).

       Having established his harm—that he could not vote absentee—at the commencement of

the litigation, the reason why Mr. Sweet did not ultimately vote in person in the August election

is beside the point. The relevant question, as the Court has already found, is not whether voters

like Mr. Sweet could vote in person, but whether they should be required to under the law. See

Dkt. No. 79 at 53 (evaluating “the burden associated with forcing voters to show up in person to




                                                6

   Case 3:20-cv-00374 Document 92 Filed 09/15/20 Page 6 of 18 PageID #: 2697
vote and provide the identification required to vote”).2 Mr. Sweet was thus harmed—including at

the commencement of the litigation—by not having the option to vote in person despite wanting

to for fear of the coronavirus. See July 6 Decl. of Corey Sweet ¶ 5. That he did not ultimately vote

at all only further shows the harm of his inability to cast his ballot absentee.

       As to the November election, that Mr. Sweet may or may not “currently” be eligible to vote

absentee under the eligibility criteria in November is likewise of no consequence to Tennessee

NAACP’s standing, in light of the fact that at least one of its members—Mr. Sweet—had standing

to sue at the commencement of the litigation. See Cleveland Branch, N.A.A.C.P., 263 F.3d at 529

(finding that where the organizational plaintiff’s named member met the standing requirements at

the time the suit was filed, the fact that the member was no longer presently being harmed by the

defendant, nor that he was no longer a member of the organization, did not divest him, and

consequently the organizational plaintiff of standing or render the case moot); see also American

Civil Liberties Union of Ohio, Inc. v. Taft, 385 F. 3d 641, 645 (6th Cir. 2004) (ruling that post-

complaint events did not deprive organizational plaintiff of standing or render case moot); George

v. Haslam, 112 F. Supp. 3d 700, 706 (M.D. Tenn. 2015) (“Standing must exist at the time of filing

of the complaint, and does not have to be maintained throughout all stages of the litigation.”). The



2
  In his second Declaration, Mr. Sweet erroneously stated the date of the Tennessee primary as
August 18, also mentioning that he was taking courses remotely that day. Counsel represents to
the Court that this error was the result of faulty information as to the date of the primary provided
to Mr. Sweet by counsel, and not picked up by counsel in their rush to alert the Court of Mr.
Sweet’s changed circumstances. This led Mr. Sweet to discuss what he was doing on August 18
instead of August 6. As Defendants correctly point out, the University of Memphis did not begin
classes until August 17. Dkt. No. 88 at 3–4. So, while Mr. Sweet was accurate in recollecting that
he might have been in remote classes on August 18, that fact obviously did not play into his
decision not to vote in-person on August 6. Instead, Mr. Sweet decided not to vote in the August
primary because he believed he was not allowed to vote by absentee ballot, and he feared exposure
to the coronavirus, consistent with his initial declaration and with his second declaration. See July
6 Decl. of Corey Sweet ¶¶ 5–8; Sept. 10 Decl. of Corey Sweet at ¶¶ 6–7.


                                                  7

    Case 3:20-cv-00374 Document 92 Filed 09/15/20 Page 7 of 18 PageID #: 2698
law requires only that organizational plaintiffs identify a “member [who] had suffered or would

suffer harm” at the commencement of the litigation, not that the identified member—who may not

even be a party to the suit—organize their life to ensure they remain harmed during the pendency

of the litigation. See Tennessee Republican Party, 863 F.3d at 520. Because Tennessee NAACP

met this requirement as to the start of the litigation, Mr. Sweet’s current eligibility to vote absentee

is simply irrelevant to the standing analysis.

   B. Because the Tennessee NAACP Had Standing at the Commencement of the Case,
      the Case Is Not Rendered Moot as to Its Claims Even If Mr. Sweet No Longer Has
      Standing.

       While a party cannot lose standing that it possessed at the outset of litigation because of

changed circumstances, changed circumstances can render a case moot. Cleveland Branch, 263 F.

3d at 525 (“[S]tanding concerns only whether a plaintiff has a viable claim that a defendant’s

unlawful conduct was occurring at the time the complaint was filed . . . while mootness addresses

whether that plaintiff continues to have an interest in the outcome of the litigation.”). But the party

asserting mootness possesses a “heavy burden” of persuasion. Friends of the Earth, Inc. v. Laidlaw

Environmental Services (TOC), Inc., 528 U.S. 167, 189 (2000) (quoting United States v.

Concentrated Phosphate Export Assn., 93 U.S. 199, 203 (1968)). Here Defendants have not even

asserted mootness, let alone carried their burden. Indeed, that the First-Time Voter Restriction will

remain in place absent an injunction, combined with the Court’s finding that “[p]rotecting the

rights of first-time, mail-registered voters to vote in the upcoming election appears germane to the

NAACP’s purpose,” see Dkt. No. 79 at 22, should be dispositive of the mootness question because

it demonstrates the continued existence of a justiciable case or controversy. Nevertheless, to the

extent the Court construes Defendants’ motion to suggest that Plaintiffs’ claim is moot, Plaintiffs

address the issue more fully here.



                                                   8

   Case 3:20-cv-00374 Document 92 Filed 09/15/20 Page 8 of 18 PageID #: 2699
       Again, Cleveland Branch is dispositive. There, the Cleveland Branch of the Ohio NAACP

(“Cleveland NAACP”) brought suit challenging recruitment practices of the City of Parma as

racially discriminatory. Cleveland Branch, 263 F. 3d at 529. The court found that the Cleveland

NAACP had standing through one of its members even though, after suffering harm from the City-

Defendant’s policies, the member did “not express a present concrete interest in obtaining

employment” with the City-Defendant (i.e., was not presently being harmed) and ended his

membership in the Cleveland NAACP after the commencement of the litigation. See id.

(explaining the harmful consequences—and incentives for gamesmanship for a defendant—of

requiring a plaintiff to maintain standing throughout the litigation, rather than just at its

commencement). The court also rejected the notion that the litigation had become moot, noting

that the defendant had made no showing that the complained-of harm could not reasonably be

expected to recur. See id. at 530–31 (“[A] case becomes moot only when subsequent events make

it absolutely clear that the allegedly wrongful behavior cannot reasonably be expected to recur.”).

Instructively, the court evaluated the mootness question not as to the individual member that the

Cleveland NAACP had identified as having been harmed at the commencement of the litigation—

indeed, that individual was no longer a member of the organization, nor continuing to seek

employment with the City-Defendant—but rather, more generally as to any affected individual

(including Cleveland NAACP’s other members). See id; see also Waskul v. Washtenaw County

Community Mental Health Center, 900 F.3d 250, 257 (6th Cir. 2018) (construing Cleveland

Branch as “appearing to hold that even if a named member’s claims had become moot, the

association retained standing because the named member had standing at the outset of the

litigation”). This result is in accord with the Sixth Circuit’s previous treatment of associational

standing and the mootness doctrine. As it said in Gillis v. U.S. Dept. of Health & Human Services,



                                                9

  Case 3:20-cv-00374 Document 92 Filed 09/15/20 Page 9 of 18 PageID #: 2700
759 F.2d 565 (6th Cir. 1985), “once an organization has alleged actual injury to its members, or

any one of them, it may then argue on behalf of the public interest.” Id. at 572 (internal citations

and quotation marks omitted) (emphasis original).

     C. In Any Event, Interim Events Did Not Deprive Mr. Sweet of Standing.

        For the reasons stated above, the Court does not need to reach the question of whether Mr.

Street currently has standing to sue. But even if it does, Mr. Sweet’s changed circumstances do

not affect his standing to sue: he is still subject to the First-Time Voter Restriction, which will bar

him from voting absentee even if, between now and October 27 (the statutory deadline for applying

for an absentee ballot in Tennessee), he becomes otherwise eligible to vote absentee.

        Mr. Sweet is still a member of the Tennessee NAACP.3 And he has unequivocally stated—

both in his original declaration and his second declaration—that he does not want to vote in-person,

if possible. Thus, he can still serve as a basis for the Tennessee NAACP’s associational standing—

if that were necessary despite the holding in Cleveland Branch—because (1) he is a member of the

Tennessee NAACP, (2) who is a first-time voter who registered by mail or online, and (3) is

foreclosed from voting absentee—regardless of his circumstances as of November 3—because the

First-Time Voter Restriction prohibits him from doing so. Put differently, nothing in Mr. Sweet’s

second declaration affects this Court’s finding “that [Mr.] Sweet has sufficiently established that

the first-time voter restriction is applicable to him, and thus would prevent him from voting

absentee, and that he otherwise has standing to challenge the first-time voter restriction.” Dkt. No.

79 at 20.




3
  In accordance with the Court’s directive, Plaintiffs have re-verified this fact, as stated more
explicitly in Mr. Sweet’s September 10 declaration and the declaration of Gloria Sweet-Love, his
grandmother and President of the Tennessee NAACP. See Dkt. No. 86-1 at ¶ 3; Dkt. No. 86-2 at
¶ 5.
                                                  10

    Case 3:20-cv-00374 Document 92 Filed 09/15/20 Page 10 of 18 PageID #: 2701
       With respect to his eligibility to vote absentee in November, that Mr. Sweet thought on

July 6 there was a chance that he would have to vote absentee “if” his then school reopened for in-

person schooling in August is not a significantly different posture than he is in today, not knowing

what circumstances will arise between now and October 27 that would render him eligible to vote

by absentee ballot on November 3. While Mr. Sweet was eligible to vote absentee for the August

election (but still unable to vote absentee as a result of the First-Time Voter Restriction), the Court

understood that he might not be so eligible in November in light of the Tennessee Supreme Court’s

ruling narrowing absentee eligibility for that (and subsequent) elections. And this Court fully

recognized the contingency of Mr. Sweet’s circumstances in its Order: “If he has to return to

college (at Xavier University in Louisiana) in person, rather than taking his classes remotely from

Shelby County, he cannot afford to come home to Shelby County just to vote.” Dkt. No. 79 at 20

(emphasis added).

       Indeed, absentee voting eligibility is constantly in flux. Tennessee law allows voters up

until 7 days before Election Day to apply for an absentee ballot. Tenn. Code § 2-6-202(a)(1),

(d)(3). Voters can become eligible to vote by absentee ballot if they will be outside the county

where they are registered during the early voting period and all day on Election; if they become

hospitalized, ill or physically disabled and unable to appear at their polling place to vote, including

if they contract COVID-19 or are at greater risk should they contract it; or if they become a

caretaker of any such ill, disabled, hospitalized or COVID-vulnerable person. Thus, by its very

nature, eligibility to vote by absentee ballot in Tennessee is contingent. But the First-Time Voter

Restriction imposes a unique harm on first-time voters. While other voters enjoy the ability to

request an absentee ballot up to 7 days prior to Election Day depending on their changing personal

circumstances, first-time voters can never vote absentee.



                                                  11

  Case 3:20-cv-00374 Document 92 Filed 09/15/20 Page 11 of 18 PageID #: 2702
       As the Court correctly found, then, in addition to being harmed by the First-Time Voter

Restriction when the suit was commenced, Mr. Sweet remains harmed by it in advance of the

November election because, no matter his circumstances this Fall, he (like every other first-time

voter, including those who are presently eligible to vote absentee) will be unable to vote by mail

without an injunction from the Court. Put otherwise, while Mr. Sweet does not know if he will be

out of the county during the relevant period, will be ill (particularly given the ongoing COVID-19

crisis), will be called to jury duty, or will otherwise be eligible to vote absentee, he does know that

he will be barred absolutely from voting absentee regardless, absent this Court’s order enjoining

the First-Time Voter Restriction. Dkt. No. 79 at 21 (“A voter always has standing to challenge a

statute that places a requirement on the exercise of his right to vote.”).

       Mr. Sweet had standing when this case began. Since then, he has, in fact, been injured by

the First-Time Voter Restriction, and he stands to be injured in relation to the November election

if the law is not enjoined. He still has standing.

   D. The Mootness Doctrine Is Inapplicable in any Event, Because the Claims Are Capable
      of Repetition, But Evading Review.

       Even if, despite Cleveland Branch, standing were evaluated throughout the litigation as

opposed to at its commencement, and even if Mr. Sweet’s changed circumstances somehow

affected his personal standing to serve as an exemplar member of the Tennessee NAACP by

rendering the claim moot, this case would nevertheless present a justiciable case and controversy.

Cases “in the election field are peculiarly ‘capable of repetition, yet evading review.’” American

Civil Liberties Union of Ohio, Inc. v. Taft, 385 F. 3d 641, 646-57 (6th Cir. 2004) (quoting Moore

v. Ogilvie, 394 U.S. 814, 816 (1969)); see also In re: 2016 Primary Election, 836 F.3d 584, 588

(6th Cir. 2016) (“Challenges to election laws quintessential[ly] evade review because the remedy




                                                     12

  Case 3:20-cv-00374 Document 92 Filed 09/15/20 Page 12 of 18 PageID #: 2703
sought is rendered impossible by the occurrence of the relevant election.”). This case is no

different.

        Here, because Tennessee permits voters to apply for absentee ballots until October 27, in

addition to those who are permanently eligible to vote absentee, any number of voters subject to

the First-Time Voter Restriction—including Mr. Sweet and other members of Plaintiffs’

organizations—may become eligible to vote absentee at a time when it will be too late to challenge

the law.4 See Sept. 10 Decl. of Corey Sweet at ¶ 9 (noting that the does not know whether he will

be called to jury service, out-of-town, or, importantly, sick, before the close of the absentee request

deadline). As discussed above, several of the eligibility criteria to vote absentee necessarily are

constantly fluctuating in an average voter’s life.

        Moreover, any voter newly registered by Organizational Plaintiffs like Tennessee

NAACP—whether by mail or online—will themselves become subject to the law, meaning the

harm that Mr. Sweet suffered in August is likely—indeed, certain—to recur absent an injunction.

See, e.g., Decl. of Dawn Harrington at ¶¶ 2–6 (explaining that a member of Organizational

Plaintiff, Free Hearts, is eligible to vote absentee, will register by mail to vote for the first time

before the October 5, 2020 deadline, and will be unable to vote absent this Court’s injunction);




4
 This Court has already recognized that such voters are out there, noting that over 128,000 new
voters registered by mail in Tennessee last election cycle. Dkt. No. 79 at 57 n.139. Additionally,
over 130,000 new registrants registered online in Tennessee last election cycle. U.S. Election
Assistance      Commission,      2018     Election      Administration       and    Voting   Survey,
https://public.tableau.com/profile/u.s.election.assistance.commission#!/vizhome/EAVS2018Data
Viz-Labeld_11_25/EACDataVizTool (select Tennessee and A5c New Registrations: Online).
Plaintiffs’ declarations show that they are continually registering members to vote. See, e.g., Dkt.
No. 40-5 at ¶¶ 17, 19, 28, 29, 30; Dkt. No. 40-6 at ¶ 30. Since the voters that Plaintiffs—including
Tennessee NAACP—help to register to vote necessarily must all do so by either mail or online (as
opposed to at the DMV, where, of course, Plaintiffs could not help them register), all of Plaintiffs’
newly registered voters will be subject to this restriction the first time that they vote.


                                                  13

    Case 3:20-cv-00374 Document 92 Filed 09/15/20 Page 13 of 18 PageID #: 2704
Decl. of Joy Greenwalt at ¶¶ 5–7 (noting that having registered to vote in September 2020, and

despite being otherwise absentee eligible, she will be unable to vote this November because of the

First-Time Voter Restriction). Meanwhile other members, perhaps including Mr. Sweet, will stop

being subject to the law if they choose to vote in-person. Such constantly fluctuating circumstances

are exactly why the mootness doctrine is not relied on to deprive plaintiffs of standing in cases like

the one presented here, and why this Court should decline to invoke it here as well.

           E. There Is No Reason for this Court To Revisit Its Anderson/Burdick Analysis.

       Defendants argue that, because Mr. Sweet is no longer attending school out-of-state,

somehow that affects this Court’s thorough Anderson/Burdick analysis. Plaintiffs will not belabor

the point, and will rely wholly on this Court’s analysis, except to note that, in its comprehensive

30-page discussion of both the burden and state interest sides of the Anderson/Burdick test,

nowhere did the Court even mention Mr. Sweet. See Dkt. No. 79 at 25–55. Further, as noted above,

the Court referenced the tens of thousands of other voters whose right to vote was potentially at

risk in its application of the Anderson/Burdick balancing test. Dkt. No. 79 at 57 n.139 And, as also

noted above, once an organizational plaintiff has standing on the basis of a member’s standing, the

organization can press its claims in the public interest. Gillis, 759 F.2d at 572.

II. The Court Should Deny the Motion to Stay.

       Defendants’ motion to stay is based on a single fact: that Plaintiffs filed the initial Sweet

declaration with their reply briefing on the Motion for Preliminary Injunction. Defendants have

known this fact since July 7, yet they waited over two months to raise any objection, raising the

issue only after the Court granted Plaintiffs’ motion.

       Defendants’ primary authority, Democracy North Carolina, et al. v. The North Carolina

State Board of Elections, 2020 WL 4288103 (M.D. NC July 27, 2020), is instructive. There, the



                                                 14

  Case 3:20-cv-00374 Document 92 Filed 09/15/20 Page 14 of 18 PageID #: 2705
plaintiffs had filed a motion for preliminary injunction on May 22, 2020, and amended it on June

18, relying on the previously filed exhibits. On July 2, with their reply, plaintiffs filed five

voluminous declarations, including two by expert witnesses. Rather than waiting to see how the

motion was decided, defendants acted quickly, filing a motion to strike the declarations a mere

four days later, and seeking to take additional discovery in connection with plaintiffs’ filings. Here,

in contrast, Defendants waited until the motion was decided against them to raise any concerns

about Mr. Sweet’s declaration. Furthermore, the declaration at issue here does not pose the same

issues as those raised in Democracy North Carolina. Plaintiffs filed a single, two-page declaration

with their reply, in direct response to arguments made by Defendants as to Plaintiffs’ evidence on

associational standing.

       Even were it necessary for Plaintiffs to seek leave before filing the declaration with their

reply, Defendants had months to challenge Plaintiffs’ failure. If Defendants were concerned about

the propriety of submitting the declaration on reply, they could have filed a motion to strike, or

could sought to depose the new declarant, as did the defendants in Democracy North Carolina.

They chose not to. Instead, Defendants sat on the argument, and raised their purported concerns

about the Sweet Declaration being filed as part of Plaintiffs’ reply brief only after learning that

they lost on the Motion for Preliminary Injunction.

       In the interim, the Court, well aware that the Sweet declaration was filed with Plaintiffs’

reply papers, considered the declaration and relied upon it in part in issuing its decision, while

noting that Defendants had done nothing to challenge it. The Court acted appropriately in

considering the declaration. Defendants have continually complained about Plaintiffs’ alleged

delay in filing this action; they should not now be permitted to benefit from sleeping on their own




                                                  15

  Case 3:20-cv-00374 Document 92 Filed 09/15/20 Page 15 of 18 PageID #: 2706
rights by belatedly challenging Mr. Sweet’s declaration on a technicality. Defendants’ objections

are out of time, and the Motion to Stay should be denied.5

        The Motion to Stay should also be denied because it is futile. Defendants request a stay of

the Order Granting Preliminary Injunction until such time as the Court can resolve Defendants’

Motion to Dismiss the First-Time Voter claim for lack of standing. See Dkt. No. 84 at 4. But as

discussed above, and as the Court has already held, Plaintiffs have standing to assert the First-

Time Voter claim. Thus, a stay of the Order preliminarily enjoining the First-Time Voter

Restriction would serve no purpose other than delay.6

                                         CONCLUSION

        For the reasons set forth above, the Motion to Reconsider and the Motion to Stay should

be denied.




5
  See also Fed. R. Civ. P. 61 (“Unless justice requires otherwise, no error in admitting or
excluding evidence—or any other error by the court or a party—is ground for granting a new
trial, for setting aside a verdict, or for vacating, modifying, or otherwise disturbing a judgment or
order. At every stage of the proceeding, the court must disregard all errors and defects that do not
affect any party's substantial rights.”).
6
  A stay would also harm Organizational Plaintiffs’ members—and Tennesseans generally—who
are first-time voters and looking to the Court to finally resolve for them the question of whether
they can vote by mail in this November’s election. See, e.g., Decl. of Dawn Harrington at ¶¶ 2–6
(describing a first-time voting member who will not be able to vote at all if she is not permitted to
vote absentee); Decl. of Joy Greenwalt ¶¶ 5–7 (same as to herself). Thus, to the extent counsel
technically erred by not including Mr. Sweet’s declaration with their original motion for
preliminary injunction, the Court should decline to rely on such a technical error to extend
Tennesseans’ uncertainty.
                                                 16

    Case 3:20-cv-00374 Document 92 Filed 09/15/20 Page 16 of 18 PageID #: 2707
Dated: September 15, 2020             Respectfully submitted,

                                         /s William L. Harbison
Danielle Lang*                        William L. Harbison (No. 7012)
Ravi Doshi*                           Lisa K. Helton (No. 23684)
Molly Danahy*                         Christopher C. Sabis (No. 30032)
Jonathan Diaz*                        Christina R.B. López (No. 37282)
Campaign Legal Center                 Sherrard, Roe, Voigt & Harbison, PLC
1101 14th Street NW, Suite 400        150 3rd Avenue South, Suite 1100
Washington, DC 20005                  Nashville, TN 37201
Tel.: (202) 736-2200                  Phone: (615) 742-4200
dlang@campaignlegalcenter.org         Fax: (615) 742-4539
rdoshi@campaignlegalcenter.org        bharbison@srvhlaw.com
mdanahy@campaignlegalcenter.org       lhelton@srvhlaw.com
jdiaz@campaignlegalcenter.org         csabis@srvhlaw.com
                                      clopez@srvhlaw.com


                                      Ezra Rosenberg*
                                      Pooja Chaudhuri*
                                      Lawyers’ Committee for Civil Rights Under Law
                                      1500 K Street NW Suite 900
                                      Washington, DC 20005
                                      Tel.: (202) 662-8600
                                      erosenberg@lawyerscommittee.org
                                      pchaudhuri@lawyerscommittee.org

                                      *Admitted Pro Hac Vice




                                      17

  Case 3:20-cv-00374 Document 92 Filed 09/15/20 Page 17 of 18 PageID #: 2708
                                    Certificate of Service

        I, William L. Harbison, certify, pursuant to Local Rule 5.01, that on this 15th day of
September, 2020, the foregoing Opposition was served via the Court’s CM/ECF filing system on
the following:

       Janet Kleinfelter
       Andrew B. Campbell
       Alexander Rieger
       Matthew D. Cloutier
       Office of the Tennessee Attorney General
       301 6th Ave. N.
       Nashville, Tennessee 37243
       janet.kleinfelter@ag.tn.gov
       andrew.campbell@ag.tn.gov
       alex.rieger@ag.tn.gov
       matt.cloutier@ag.tn.gov

       Counsel for Defendants



                                                     /s William L. Harbison




                                             18

  Case 3:20-cv-00374 Document 92 Filed 09/15/20 Page 18 of 18 PageID #: 2709
